     Case 1:15-cv-09539-GHW Document 209 Filed 06/10/20 USDC
                                                        Page 1SDNY
                                                               of 4
                                                        DOCUMENT
                                                        ELECTRONICALLY FILED
                                                        DOC #:
UNITED STATES DISTRICT COURT                            DATE FILED: 6/11/2020
SOUTHERN DISTRICT OF NEW YORK

                                                    Case No. 15 Civ. 09539 (GHW)
                                                    Consolidated with Case No. 16 Civ.
  In re: Vale S.A. Securities Litigation            00658 (GHW)

                                                    CLASS ACTION




                      ORDER AWARDING ATTORNEYS’ FEES AND
                             LITIGATION EXPENSES

       This matter came on for hearing on June 10, 2020 (the “Settlement Hearing”) on Lead

Counsel’s motion for an award of attorneys’ fees and Litigation Expenses. The Court having

considered all matters submitted to it at the Settlement Hearing and otherwise; and it appearing that

notice of the Settlement Hearing substantially in the form approved by the Court was mailed to all

Settlement Class Members who or which could be identified with reasonable effort, and that a

summary notice of the hearing substantially in the form approved by the Court was published in The

Wall Street Journal and was transmitted over the PR Newswire pursuant to the specifications of the

Court; and the Court having considered and determined the fairness and reasonableness of the award

of attorneys’ fees and Litigation Expenses requested,

       NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

       1.      This Order incorporates by reference the definitions in the Stipulation and Agreement

of Settlement dated February 5, 2020 (ECF No. 183-1), as amended February 20, 2020 (ECF No.

188-2) (as amended, the “Stipulation”) and all capitalized terms not otherwise defined herein shall

have the same meanings as set forth in the Stipulation.
        Case 1:15-cv-09539-GHW Document 209 Filed 06/10/20 Page 2 of 4



       2.      The Court has jurisdiction to enter this Order and over the subject matter of the

Action and all Parties to the Action, including all Settlement Class Members.

       3.      Notice of Lead Counsel’s motion for an award of attorneys’ fees and Litigation

Expenses was given to all Settlement Class Members who or which could be identified with

reasonable effort. The form and method of notifying the Settlement Class of the motion for an

award of attorneys’ fees and Litigation Expenses satisfied the requirements of Rule 23 of the Federal

Rules of Civil Procedure, the Private Securities Litigation Reform Act of 1995 (15 U.S.C. § 78u-4),

due process, and all other applicable law and rules, constituted the best notice practicable under the

circumstances, and constituted due and sufficient notice to all persons and entities entitled thereto.

       4.                                                                       17
               Lead Counsel is hereby awarded attorneys’ fees in the amount of ____% of the

                                                             1,811,120.54
Settlement Fund, net of Litigation Expenses awarded, and $____________________ in payment of

Lead Counsel’s litigation expenses (which fees and expenses shall be paid from the Settlement

Fund), which sums the Court finds to be fair and reasonable.

       5.      In making this award of attorneys’ fees and payment of expenses from the Settlement

Fund, the Court has considered and found that:

               (a)     The Settlement has created a fund of $25,000,000 in cash that has been

       funded into escrow pursuant to the terms of the Stipulation, and that numerous Settlement

       Class Members who submit acceptable Claim Forms will benefit from the Settlement that

       occurred because of the efforts of Lead Counsel;

               (b)     The fee sought is based on retainer agreements entered into between Lead

       Plaintiffs, sophisticated institutional investors that actively supervised the Action, and Lead

       Counsel at the outset of Lead Plaintiffs’ involvement in the Action; and the requested fee has

       been reviewed and approved as reasonable by Lead Plaintiffs;



                                                  2
       Case 1:15-cv-09539-GHW Document 209 Filed 06/10/20 Page 3 of 4



                (c)     Copies of the Notice were mailed to over 231,000 potential Settlement Class

      Members and nominees stating that Lead Counsel would apply for attorneys’ fees in an

      amount not to exceed 17% of the Settlement Fund and for Litigation Expenses in an amount

      not to exceed $2 million, and no objections to the requested attorneys’ fees and Litigation

      Expenses were received;

                (d)     Lead Counsel conducted the litigation and achieved the Settlement with skill,

      perseverance, and diligent advocacy;

                (e)     The Action raised a number of complex issues;

                (f)     Had Lead Counsel not achieved the Settlement there would remain a

      significant risk that Lead Plaintiffs and the other members of the Settlement Class may have

      recovered less or nothing from Defendants;

                (g)     Lead Counsel devoted over 14,500 hours, with a lodestar value of over $8

      million, to achieve the Settlement; and

                (h)     The amount of attorneys’ fees awarded and expenses to be paid from the

      Settlement Fund are fair and reasonable and consistent with awards in similar cases.

      6.        Lead Plaintiff Alameda County Employees’ Retirement Association is hereby

awarded $__9,360.90       __ from the Settlement Fund as reimbursement for its reasonable costs and

expenses directly related to its representation of the Settlement Class.

      7.        Lead Plaintiff Orange County Employees Retirement System is hereby awarded

    $14,783.45___ from the Settlement Fund as reimbursement for its reasonable costs and

    expenses directly related to its representation of the Settlement Class.

           8.         Any appeal or any challenge affecting this Court’s approval regarding any attorneys’

    fees and expense application shall in no way disturb or affect the finality of the Judgment.



                                                  3
        Case 1:15-cv-09539-GHW Document 209 Filed 06/10/20 Page 4 of 4



       9.      Exclusive jurisdiction is hereby retained over the Parties and the Settlement Class

Members for all matters relating to this Action, including the administration, interpretation,

effectuation or enforcement of the Stipulation and this Order.

       10.     In the event that the Settlement is terminated or the Effective Date of the Settlement

otherwise fails to occur, this Order shall be rendered null and void to the extent provided by the

Stipulation.

       11.     There is no just reason for delay in the entry of this Order, and immediate entry by the

Clerk of the Court is expressly directed.

       SO ORDERED this __11th             June 2020.
                          _____ day of ______________,



                                            ________________________________________
                                                  The Honorable Gregory H. Woods
                                                     United States District Judge




                                                  4
